                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. David Alan Chatham                                                   Docket No. 5:09-CR-222-1H

                                Petition for Action on Supervised Release

COMES NOW Maurice J. Foy, Supervising U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of David Alan Chatham, who, upon an earlier plea
of guilty to Receipt of Child Pornography, 18 U.S.C. § 2252(a)(2), was sentenced by the Honorable
Malcolm J. Howard, Senior U.S. District Judge, on December 9, 2009, to the custody of the Bureau of
Prisons for a term of 72 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of life.

   David Alan Chatham was released from custody on December 5, 2014, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The Eastern District of North Carolina Probation Office no longer requires defendants to abide by the rules and
regulations of the NCE Sex Offender Program. Instead, the probation office has tailored specific additional
conditions to meet the needs of each offender. The defendant signed a Waiver of Hearing agreeing to the
proposed modifications of supervision that he and the probation officer both believe will help him continue to
be successful while completing his term of supervised release.

PRAYING THAT THE COURT WILL ORDER the removal of the North Carolina Eastern Sex Offender
Program Condition that was previously ordered by the court and add the additional special conditions as follows:

   1. To ensure compliance with supervision, the defendant shall submit to unannounced searches of any
      computer or computer equipment (including mobile phones, tablets, and data storage devices) which
      may include the use of computer monitoring technology, computer search or analysis software, and
      copying of all data from the device and external peripherals. Such examination may require the
      removal of devices from the defendant's possession for the purpose of conducting a thorough
      inspection.

   2. At the direction of the U.S. Probation Officer, the defendant shall consent to the installation of
      systems or software that will allow the probation officer or designee to monitor computer use
      (including mobile phones, tablets, and data storage devices) on any computer (including mobile
      phones, tablets, and data storage devices) that the defendant owns or is authorized to use. The
      defendant shall pay the costs of this monitoring.

   3. The defendant shall register with the state sex offender registration agency in the state where the
      defendant resides, works, or is a student, as directed by the probation officer.
David Alan Chatham
Docket No. 5:09-CR-222-1H
Petition For Action
Page 2


   4. The defendant shall not associate or have verbal, written, telephonic, or electronic communications
      with any person under the age of eighteen (18), except: (1) in the presence of the parent or legal
      guardian of said minor; (2) on the condition that the defendant notifies the parent or legal guardian
      of the defendant's conviction or prior history; and (3) with specific, written approval from the U.S.
      Probation Officer. This provision does not encompass persons under the age of eighteen with whom
      the defendant must deal in order to obtain ordinary and usual commercial services (e.g., waiters,
      cashiers, ticket vendors, etc.).

   5. The defendant shall not possess any legal or illegal pornographic material, including any materials
      depicting and/or describing "child pornography" and/or "simulated" child pornography as defined
      in 18 U.S.C. § 2256, nor shall the defendant enter any location where such materials can be accessed,
      obtained, or viewed, including pictures, photographs, books, writings, drawings, videos, or video
      games.

   6. At the direction of the U.S. Probation Officer, the defendant shall submit to physiological testing,
      which may include, but is not limited to, polygraph examinations or other tests to monitor the
      defendant's compliance with probation or supervised release and treatment conditions.

   7. The defendant shall participate in a sex offender treatment program as directed by the U.S. Probation
      Officer, and the defendant shall comply with and abide by all the rules, requirements, and conditions
      of the treatment program until discharged. The defendant shall take medication as prescribed by the
      treatment provider.

Except as herein modified, the judgment shall remain in full force and effect.

                                                     I declare under penalty of perjury that the foregoing
                                                     is true and correct.


                                                     /s/ Maurice J. Foy
                                                     Maurice J. Foy
                                                     Supervising U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8678
                                                     Executed On: December 30, 2019

                                    ORDER OF THE COURT

                                7th
Considered and ordered this _________                 January
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge
